Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  130486                                                                                              Michael F. Cavanagh
  ________________________________________                                                            Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  IN RE KONSTANTINO HAWTHORNE and                                                                     Robert P. Young, Jr.
  HALLIE HAWTHORNE, Minors.                                                                           Stephen J. Markman,
                                                                                                                     Justices
  ________________________________________

  DEPARTMENT OF HUMAN SERVICES, f/k/a
  FAMILY INDEPENDENCE AGENCY,
            Petitioner-Appellant,
  v                                                                SC: 130486
                                                                   COA: 262433
                                                                   Macomb CC
                                                                   Family Division: 03-054071-NA
  EFTHYMIA HAWTHORNE,
           Respondent-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 19, 2006
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the Macomb Circuit Court’s order terminating respondent’s parental rights
  to her children. There was clear and convincing evidence supporting termination of
  respondent’s parental rights pursuant to MCL 712A.19b(3)(c)(i), (g), and (j). There was
  also clear and convincing evidence that termination of respondent’s parental rights was
  not contrary to the best interests of the children. MCL 712A.19b(5).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2006                       _________________________________________
         s0301                                                                Clerk